EXHIBIT 10.11

Concur Technologies, Inc.

Fiscal 2011 Corporate Bonus Plan

This Fiscal 2011 Corporate Bonus Plan applies to all employees of Concur
Technologies, Inc. (“Concur”), other than employees compensated under commission
plans, for fiscal 2011:

 

1. Bonuses are earned under this Fiscal 2011 Corporate Bonus Plan if Concur
achieves a target level of fiscal 2011 non-GAAP pre-tax earnings, as determined
by the Compensation Committee of the Board of Directors (the “Corporate Bonus
Plan Target”). Bonuses for each employee shall be paid in an amount equal to the
percentage of the employee’s base salary selected by the Chief Executive
Officer, provided that the bonus amount for executive officers of Concur subject
to Section 16 of the Securities Exchange Act of 1934 (“Section 16 Officers”),
shall be as follows:

 

Section 16 Officer

  

Target Cash Bonus

S. Steven Singh, Chief Executive Officer and Chairman of the Board of Directors

   US$600,000

Rajeev Singh, President, Chief Operating Officer, and Director

   US$550,000

Frank Pelzer, Chief Financial Officer

   US$350,000

Kyle R. Sugamele, Chief Legal Officer

   US$165,000

John Torrey, Executive Vice President of Corporate Development

   US$275,000

Robert Cavanaugh, Executive Vice President and General Manager, North America

   US$234,000

Michael Eberhard, Executive Vice President and General Manager, Asia Pacific

   US$190,832

Barry Padgett, Executive Vice President and General Manager, Europe

   US$150,000

 

2. The target cash bonus is earned and payable if Concur achieves the Corporate
Bonus Plan Target.

 

3. For each 1% that actual fiscal 2011 non-GAAP pre-tax earnings exceed the
Corporate Bonus Plan Target, the cash bonus of each eligible employee will be
increased, on a pro-rata basis, by 2.5% up to a maximum of 200% of such
employee’s target cash bonus at 100% achievement of the Corporate Bonus Plan
Target.

 

4. If actual fiscal 2011 non-GAAP pre-tax earnings, including a charge for the
full amount of the target cash bonus, are less than 100% of the Corporate Bonus
Plan Target, then cash bonuses under the 2011 Corporate Bonus Plan will be paid,
but reduced on a pro-rata basis for all eligible employees such that actual
fiscal 2011 non-GAAP pre-tax earnings equals the Corporate Bonus Plan Target, as
determined by the Compensation Committee of the Board of Directors.

 

5. The amount of cash bonus payable to each eligible employee can be increased
or reduced at the discretion of the Chief Executive Officer (but, for Section 16
Officers, the amount of cash bonus payable can only be reduced, as determined by
the Compensation Committee of the Board of Directors). To the extent that the
amount of cash bonuses payable to a given Section 16 Officer is reduced, such
reduction will not increase the amount of cash bonus that would otherwise be
paid to the remaining Section 16 Officers.

 

6.

Non-GAAP pre-tax earnings consists of Concur’s GAAP pre-tax earnings for fiscal
2011 adjusted to eliminate share-based compensation expenses, amortization of
acquired intangible assets, the accretion of discount on senior convertible
notes, and income tax expense. In addition, to the extent the Company enters
into Board-approved transactions that are not contemplated in the assumptions
underlying the Company’s 2011 operating plan, or to the extent that certain
expenses or losses beyond the control of management are incurred, then it is the
intent of the Compensation Committee of the Board of Directors that for purposes
of evaluating performance against the Corporate Bonus Plan Target, the financial
impact of any such transaction or event occurring in fiscal 2011 shall be
excluded from the calculation of non-GAAP pre-tax earnings (provided that, with
respect to bonus awards intended to qualify under Internal Revenue Code
Section 162(m), such adjustment



--------------------------------------------------------------------------------

  shall only be to the extent permitted by such section without making such
bonus award non-deductible). For such transactions or events, the financial
impact to be excluded from the calculation of non-GAAP pre-tax earnings, and the
specific method by which the associated financial impact will be calculated,
include without limitation the following:

 

  a. One-time expenses (as defined in the Company’s accounting policies and
procedures for acquisition-related expenses) associated with acquisitions;

 

  b. Additional shares issued in conjunction with an acquisition (which will be
excluded from diluted shares outstanding) and the operating results of an
acquisition (positive or negative);

 

  c. The earnings impact associated with contingent consideration offered in an
acquisition;

 

  d. The dilutive effect from any contingent consideration associated with
acquisitions (which will be excluded from diluted shares outstanding);

 

  e. The financial results from strategic investments (including any shares of
Company stock issued);

 

  f. Any reduction in earnings available to common shareholders resulting from
the amount by which the settlement price on options for shares of a joint
venture held by third parties exceeds the related fair value;

 

  g. Additional shares from equity financing (which will be excluded from the
diluted shares outstanding), excluding stock issued in conjunction with stock
based compensation plans and employee stock purchase program;

 

  h. Interest expense associated with debt financing, off-set by any interest
earned on proceeds;

 

  i. The financial impact associated with any divestitures or sales of assets
whether tangible or intangible;

 

  j. Any impairment or loss of assets resulting from a change in Company
strategy or other extraordinary events beyond the control of the Company such as
a natural disaster, act of terrorism, or war;

 

  k. Impairment of goodwill;

 

  l. The financial impact of actual legal settlements or accruals for legal
settlements for which the Board concludes that the Company was not culpable but
it was in the Company’s best interests to settle;

 

  m. The financial impact of any discontinued operations; and

 

  n. Any new fees, taxes or expenses incurred to comply with new laws and
regulations.

 

7. Only persons employed by Concur prior to July 1, 2011, and continuing such
employment through the end of fiscal 2011 and the date of bonus payment, are
eligible to receive bonuses under this plan, pro rata to their service during
fiscal 2011.

 

8. This Fiscal 2011 Corporate Bonus Plan shall be subject to the terms of
Concur’s 2010 Cash Incentive Plan.